               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

JERMAINE LOCKHART,

                      Plaintiff,
v.                                                    Case No. 19-CV-1658-JPS

GIPSY ALVAREZ, GAYLE GRIFFITH,
and TORRIA VAN BUREN,                                                 ORDER

                      Defendants.


       Plaintiff Jermaine Lockhart, a prisoner proceeding in this matter pro

se, filed a complaint alleging that Defendants violated his constitutional

rights. (Docket #1). This matter comes before the court on Plaintiff’s petition

to proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Plaintiff has been assessed and has paid an initial partial filing fee of

$1.54. 28 U.S.C. § 1915(b).

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual
contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual




                                  Page 2 of 7
allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       At all times relevant, Plaintiff was a prisoner at Waupun

Correctional Institution, and Defendants were doctors on the mental health

staff at the prison. On July 19, 2019, Plaintiff was housed in the segregation

unit of the prison. That day, while Defendant Gipsy Alvarez (“Alvarez”)

was conducting observation checks on the segregation prisoners, Plaintiff

called out to her, stating that he intended to overdose on the pills he had in

his cell. Alvarez did not engage with Plaintiff or notify security staff of the

threat. Plaintiff later took the pills and was taken to the hospital for

treatment. Plaintiff maintains that Alvarez knew he had a history of

overdosing on medication.

       When Plaintiff returned from the hospital, Defendant Torria Van

Buren (“Van Buren”) placed Plaintiff on observation status. Van Buren also

imposed a behavior management plan on Plaintiff because he had been

stalking Alvarez and making sexual comments to her. Plaintiff filed a

complaint against Alvarez for failing to act on his threat of self-harm.


                                   Page 3 of 7
Plaintiff was later informed by Defendant Gayle Griffith (“Griffith”) that

Van Buren decided to keep Plaintiff on observation status three days longer

because he filed the complaint. Plaintiff says he was traumatized by the

harsh conditions of observation status.

       In light of the generous standard of review applicable at the

screening stage, the Court concludes that Plaintiff may proceed on two

claims against the defendants. As for Alvarez, she may be liable under the

Eighth Amendment for being deliberately indifferent to Plaintiff’s serious

medical needs. Such a claim requires proof that

       (1) the prisoner suffered an objectively serious harm that
       presented a substantial risk to his safety, and (2) the
       defendants were deliberately indifferent to that risk. Collins v.
       Seeman, 462 F.3d 757, 760 (7th Cir.2006). In this prison suicide
       case, the first element is automatically satisfied because “it
       goes without saying that suicide is a serious harm.” Id.
       (quotation omitted). The second, “deliberate indifference”
       element requires a dual showing “that the defendant: (1)
       subjectively knew the prisoner was at substantial risk of
       committing suicide and (2) intentionally disregarded the
       risk.” Id. at 761 (citing Matos ex rel. Matos v. O’Sullivan, 335
       F.3d 553, 557 (7th Cir.2003)).

Minix v. Canarecci, 597 F.3d 824, 831 (7th Cir. 2010). A genuine threat of self-

harm can constitute a serious medical need, and Alvarez was clearly

indifferent to Plaintiff’s plight. The Court notes that the issue of harassment

may become critical to this claim. If Plaintiff’s overdose was motivated by

his desire to harass Alvarez, rather than genuine suicidal ideation, the claim

will be dismissed and Plaintiff will be subject to sanction. For now,

however, the Court must construe his allegations generously and allow him

to proceed against Alvarez.

       As to Van Buren, Plaintiff states a claim for retaliation in violation of

the First Amendment for Plaintiff’s use of the prison grievance system. To

                                  Page 4 of 7
prevail on this claim, Plaintiff must ultimately show that “(1) he engaged in

activity protected by the First Amendment; (2) he suffered a deprivation

that would likely deter First Amendment activity in the future; and (3) the

First Amendment activity was ‘at least a motivating factor’ in the

Defendants’ decision to take the retaliatory action.” Gomez v. Randle, 680

F.3d 859, 866 (7th Cir. 2012). The filing of a complaint, grievance, or lawsuit

by a prisoner is activity protected under the First Amendment. Id. Plaintiff

alleges that his complaint was the primary motivation for Van Buren to

keep him on observation status. This suffices to allow Plaintiff to proceed

against Van Buren. It is unclear what Griffith’s role was in these events; did

she have the authority to remove Plaintiff from observation, or was that

Van Buren’s decision alone? Lacking an answer to this question, the Court

will also allow Plaintiff to proceed against Griffith on this claim.

       Therefore, the Court finds that Plaintiff may proceed on the

following claims pursuant to 28 U.S.C. § 1915A(b):

       Claim One: Deliberate indifference to Plaintiff’s serious medical

needs, in violation of the Eighth Amendment, by Alvarez on July 19, 2019.

       Claim Two: Retaliation, in violation of the First Amendment, by Van

Buren and Griffith in July-August 2019.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that pursuant to an informal service

agreement between the Wisconsin Department of Justice and this Court,

copies of Plaintiff’s complaint and this Order are being electronically sent

today to the Wisconsin Department of Justice for service on Defendants;


                                 Page 5 of 7
       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this Court,

Defendants shall file a responsive pleading to the complaint within sixty

(60) days of receiving electronic notice of this Order;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

filing fee, $348.46, by collecting monthly payments from Plaintiff’s prison

trust account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing

Program, Plaintiff shall submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the Court. If

Plaintiff is no longer incarcerated at a Prisoner E-Filing institution, he will

be required to submit all correspondence and legal material to:

                     Office of the Clerk
                     United States District Court
                     Eastern District of Wisconsin
                     362 United States Courthouse
                     517 E. Wisconsin Avenue
                     Milwaukee, Wisconsin 53202



                                 Page 6 of 7
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 30th day of December, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 7 of 7
